                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


Keyln Jarmand Cohen,             )
                                 )
                 Plaintiff,      )
                                 )
v.                               )               Civil Action No. 7:18-2420-BHH
                                 )
Rodney A. Chambers,              )                             ORDER
                                 )
                 Defendants.     )
________________________________)

       This matter is before the Court upon Plaintiff Keyln Jarmand Cohen’s (“Plaintiff” or

“Cohen”) pro se complaint, which alleges violations of his constitutional rights pursuant to

42 U.S.C. § 1983. In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(a), D.S.C., the matter was referred to a United States Magistrate Judge for

preliminary review.

       On April 10, 2019, Defendant filed a motion for summary judgment. The Magistrate

Judge issued a Roseboro order in response to Defendant’s motion, advising Plaintiff of the

summary judgment procedure and the potential consequence if he failed to respond to

Defendant’s motion. Notwithstanding the Magistrate Judge’s warnings, Plaintiff failed to

respond to Defendant’s motion or to contact the Court in any way.

       On June 18, 2019, the Magistrate Judge issued a report and recommendation

(“Report”) recommending that the Court dismiss this action for failure to prosecute in

accordance with Federal Rule of Civil Procedure 41(b). Attached to the Magistrate Judge’s

Report was a notice advising Plaintiff of his right to file written objections to the Report

within fourteen days of being served with a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                  The
recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’ “) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. Finding none, the Court adopts the Magistrate Judge’s Report (ECF No. 54) and

dismisses this action in accordance with Rule 41(b) of the Federal Rules of Civil Procedure.



       AND IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

July 9, 2019
Charleston, South Carolina




                                                2
